         Case 5:19-cv-00170-gwc Document 58-1 Filed 01/13/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF VERMONT


UNITED STATES SECURITIES AND                         :
EXCHANGE COMMISSION,                                 :
                                                     :
                          Plaintiff,                 :       Civil No.: 5:19-cv-170
               v.                                    :
                                                     :
TRUDY GILMOND, OLIVE GILMOND, and                    :
KELLIE KING,                                         :
                                                     :
                          Defendants.                :

                     STIPULATION TO DISMISS WITH PREJUDICE
       Plaintiff, the United States Securities and Exchange Commission (“SEC” or

“Commission”), and defendants Trudy Gilmond and Olive Gilmond (“collectively referred to as

the “Defendants”) HEREBY STIPULATE AND AGREE, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(ii):


       1. That this action be dismissed with prejudice as to all claims, causes of action, and
parties; and
       2. That each party bearing that party’s own attorney’s fees and costs.


Dated: January 13, 2021
       Washington, D.C.


                                              UNITED STATES SECURITIES
                                              AND EXCHANGE COMMISSION

                                        By:   s/Michael J. Roessner
                                              Michael J. Roessner
                                              Assistant Chief Litigation Counsel
                                              Division of Enforcement
                                              United States SEC
                                              100 F Street, NE

                                                 1
Case 5:19-cv-00170-gwc Document 58-1 Filed 01/13/21 Page 2 of 2




                            Mail Stop 5631
                            Washington, DC 20549-0022
                            RoessnerM@SEC.gov


                            OLIVE GILMOND
                      By:   s/Alexandrea L. Nelson
                            Ian P. Carleton, Esq.
                            Alexandrea L. Nelson, Esq.
                            SHEEHEY FURLONG & BEHM P.C.
                            30 Main Street, 6th Floor
                            P.O. Box 66
                            Burlington, VT 05402-0066
                            (802) 864-9891
                            icarleton@sheeheyvt.com
                            anelson@sheeheyvt.com



                            TRUDY GILMOND


                      By:   s/Claudine C. Safar
                            Claudine C. Safar, Esq.
                            James F. Conway, III, Esq.
                            Monahan Safar Ducham PLLC
                            156 Battery Street
                            Burlington, VT 05401
                            csafar@msdvt.com
                            jconway@msdvt.com




                               2
